DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-3, 5-10 are allowed over the prior art of record.
 Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance, the primary reason for allowance is the inclusion of particularly the limitations: wherein the print head is configured to perform printing on a first print medium for image printing and a second print medium which is the print medium on which the test pattern is to be printed and which is different from the first print medium, wherein the driving controller moves the belt in a first direction so as to transport the first print medium when the print head prints an image on the first print medium, and wherein the belt is moved in a second direction which is different from the first direction when the second print medium is moved to a position of the print head specified by the specifying section so that the test pattern is printed.  Applicant disclosed such print apparatus enables alignment shift to be detected with high accuracy. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENOK D LEGESSE/Primary Examiner, Art Unit 2853